 

  
 

 

AO 91 (Rev. 11/11) .Criminal Complaint

UNITED STATES DISTRICT COURT
for the . FEB | | 2020

 

 

 

 

; | . - Eastern District of California , CLERK TEI CT COURT ||:
, , , EASTER or OF CALIFORNIA
United States of America ) ey Toe “
Jiang Yunquan Case No. — a | , i
i ) : . Lf woe
. ae ayes i!
420M 00030 sKO ©
- Defendant(s) , ,
. ‘ . . I;
CRIMINAL COMPLAINT |
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
. . : : . \
On or about the date(s) of __. February 7,2020 ——_—sin the county of _ Fresno -__ inthe :
Eastern _ District of California - , the defendant(s) violated: — "
—ovn"rn«XSXK _— at . |
Code Section Offense Description ;
21. USC §§ 841(a)(1), (b)(1)(A) . Manufacturing 1, 000: and more Marijuana Plants, a Schedule | Controlled
, Substance

Maximum Penalties: Mandatory Minimum 10 years in prison: with a maximum: I
of life in prison, fine of $10,000,000, 5 years to life of ’ H
supervised release; $100 special assessment

 

\

This criminal complaint is based on these facts:

Refer to Attached Affidavit of SA Daniel Murray, attached hereto and incorporated herein

@ Continued on the attached sheet.

Complainant's signature

SA Daniel Murray

 

Printed name and title

Sworn to before me and signed in my presence.

   

Date:

(2020

Judge's signature

 

 

" City and state: Mv Fresno, CA US Magistrate Judge Sheila K. Oberto

Printed name and title

 
 

~w BY NY NY NY KR NY NS ee Se ee ee ee
NI an a F&F» &} NY FF Fe CO CB NAN BDA a F&F — NY FF @]

bod,

So Se DWH nH F&F WB WN

wv
oe

 

 

Case 1:20-cr-00057-NONE-SKO Document 1 Filed 02/14/20 Page 2 of 7 -

AFFIDAVIT =

I, Daniel Murray, Special Agent, Drug Enforcement Administration, United States
Department of Justice, being duly sworn, do depose and state:

1. Tama Special Agent with the Drug Enforcement Administration, and have

- been since September 17, 2018. As a DEA Special Agent, I have assisted in the execution

of search warrants for controlled substances and/or related paraphernalia, indicia, and
other evidence of violations of Federal drug related offenses. I have participated in
investigations targeting individuals and organizations trafficking controlled substances as
defined in Title 21 , United States Code; Section 801. I received seventeen weeks of
specialized training at the Basic Agent Training Academy in Quantico, Virginia, from |
September 201 8 to January:2019. The training curriculum consisted of all aspects of
conducting drug investigations, including identification of controlled substances,
undercover operations, surveillance techniques, conducting federal arrests, and the general
operation of drug trafficking organizations. } |
21 have received training in the methods used by drug traffickers to illegally ©
transport and distribute controlled substances. I am familiar with all the formal methods
of investigations, including, but not limited to, electronic surveillance, visual surveillance,
general questioning of witnesses, search warrants, confidential sources, and the use of
| undercover agents. I have participated in investigations involving organizations involved
in the transportation, distribution, and possession with intent to distribute’ controlled
substances, including, but not limited.to, heroin. I have also received training at the DEA
Academy in Quantico, VA to be trained on how to deal with clandestine drug labs and
asset forfeiture training. | | .
3.. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other law enforcement officers. This

affidavit is intended to show merely that there is sufficient probable cause for the.

requested warrant and does not set forth all of my knowledge about this matter.

 

 
 

—_

oem WON Om Bk. ke

bh —_ Saad —_ st — bm —
io") ~l “A mn - we Nooo e

“Nw NR YY NY NY NY. N N W
oo TA WW BR BO N FS SC

—
\o

 

 

Case 1:20-cr-00057-NONE-SKO Document 1. Filed 02/14/20 Page 3 of 7 |

4. . [have personally participated in the investigation set forth below. [am

familiar with the facts and circumstances of the investigation through, my personal

\

\

- participation; from discussions with Fresno County Sheriff’ s Office Officers and other law .

enforcement agencies; and from my review of records and reports relating to the.
investigation. Unless otherwise noted, wherever in this affidavit I assert that a statement
was made, the information was provided by another DEA or law enforcement agent, law
enforcement officer or witness who may have had either direct or hearsay knowledge of
that statement and to who I or other have spoken or whose reports T have read and
reviewed. Such statements are among many statements made by others and are stated in:
‘substance and in part unless otherwise indicated. Since this affidavit is being submitted -

for the limited purpose of. securing an order authorizing the acquisition of the Requested .

Information, I have n not included details or facts of every aspect of the investigation. Facts .

not set forth herein, or in the attached exhibits, are not being relied on in reaching my
conclusion’ that the requested order should be issued. Nor do I request that this court rely
on any facts not set forth herein in reviewing this application and affidavit. .

5. Based on my training and experience and the facts set forth in this affidavit,
there i is probable cause to believe that from on or around February 7, 2020, violations of
21 U:S.C. §§ 841(a)(1) and 21 U.S.C. §§ 841(b)(1)(A) have been committed by Jiang
YUNQUAN. Specifically, there is probable cause that Jiang YUNQUAN manufactured

| 1,000 and more marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1) and 21 U.S.C.
§§ 841(b)(1)(A)). a oe
- PROBABLE CAUSE

1. On January 30, 2020, PG&E contacted Fresno County Sheriff 5 Office (FCSO) Detective

CA 93727 (hereinafter referred as 4985 residence). FCSO detectives responded to the

location and met with a neighbor (who wished to remain anonymous) of the 4985

sas

(Det.) Alexander Sosin regarding possible theft of power from 4985 E White Ave, Fresno, |

 

 

 

 
 

—_

‘eo oOo nm “A a > Ge .

nN i) i) nN N° ON ww N Ne — pm pt fk pemtk — — — sm —

Case 1:20-cr-00057-NONE-SKO Document 1. Filed 02/14/20 Page 4 of-7

¢ ;

residence. The neighbor stated they saw Asian males! at the residence working ‘on the

electrical panel on the west side of the 4985 residence. The neighbor stated he/she saw

one of the Asian males using a reciprocal saw on the house and doing something to the
panel. When the Asian male had left the neighbor noticed there was now silicone .

surrounding the panel. and did not believe it looked right, A PG&E employee reported | to

- FCSO detectives that the original PG&E box of 100 amps had been removed and a new
| one: e had been installed which was 200 amps. The PG&E employee stated it-was not done.

_ by PG&E and did not believe proper permits were given to do this.

. The PG&E employee stated . the current kilowatts (KW) the house was using was at 20
KW. It was further explained to FCSO detectives that a 1 large residence i in the middle of.

summer using all of the appliances and a/c unit would not normally use: 20 KW at a time.

At this time, FCSO detectives could hear the continuous sound of the a/c unit working.

The day ‘was relatively cold and normally would not need the a/c unit on. FCSO

detectives could smell the odor of marijuana ernanating from the residence and attempted

fe

. to contact the residents at the location, but were unable to. The neighbor stated no one

lives there, but white vans have shown up occasionally, go-inside the garage and leave in a

few hours or the next day. All the windows to the 4985 residence in the front were

covered up with blinds and unable to see inside the residence.

. On February 7, 2020, at 7:00 a.m., FCSO Drug Enforcement Unit (DEU) served a search.
" watrant at the 4985 residence. The search warrant was signed by the Honorable Judge K.
. Kapetan of the Fresno County Superior Court on February 4, 2020.

Upon arrival, FCSO personnel approached the house and made several announcements

identifying themselves and advising they had a search warrant for the property. After

}

 

 

 

I ‘This description i is relevant because of the person located at the residence as discussed

below.

 

 

 

 

 

 
So Oe DW DA HW ek BW NY

_ — lw —
a _ we Nv —_ SS

~

vw tw N N N nN N no o- —_ — _
IN 7 mw Nn —_ oS Oo .c ~I “AN

28;

 

 

Case 1:20-cr-00057-NONE-SKO Document 1 Filed 02/14/20 ‘Page 5 of 7 -

° numerous announcements, a male subject identified as Tiang YUNQUAN (hereinafter
referted -as YUNQUAN) exited the rear of the residence, detained in handcuffs, and
placed in the back seat of a. FCSO patrol vehicle. In ‘addition, FCSO personnel
approached the 4985 residence and noticed the front of the residence had been surrounded _
by rod iron and.a security door. .FCSO personnel used the ram to breach the front door of
the 4985 residence in order to gain entry. FCSO cleared the 4985 residerice and no’ one ~

else was located inside. 7

5. FCSO personnel searched the 4985 residence and located numerous items per the search

warrant. All items were photographed at or near their original location. The items seized. -

. and their respective locations were as follows:
1) 2 clear bags containing processed marijuana — southeast bedroom
2) 650 marijuana plants — southwest bedroom |
3) 308 marijuana plants — living room/kitchen
4) 1 50 marijuana plants — northern most room
| 5) 155 ‘marijuana plants — garage
6) _ White iPhone — southeast bedroom —

7) Black iPhone — YUNQUAN’s pocket.

6. FCSO Det. Sosin read Y UNQUAN his Miranda Rights. Through an‘interpreter,
~ YUNQUAN stated he understood his rights and expressed consent by stating he would

talk to Det. Sosin. YUNQUAN stated he recently moved into the 4985 residence and that

- the résidence and marijuana belonged to him. YUNQUAN stated he recently started |

. growing, because he heard he would make money growing marijuana. YUNQUAN stated ©
he wasn’t sure who to sell the marijuana to, but believed he was going to make money.
YUNQUAN denied any personal use of the marijuana. YUNQUAN stated he was the -
only one who lived at the 4985 residence and tended to the marijuana. YUNQUAN had a

black colored iPhone in his pants pocket ~ and a white colored iPhone in the
. !

 
 

C6 Oo UY DH mH RB WH N

~~ NR MY RY NS R RD eB eB Be es oe ke oe
oa Aa bk oO vyP se S&S CS Be QD AH BB BNR Se

—-
=

 

 

Case 1:20-cr-00057-NONE-SKO Document 1. . Filed 02/14/20 Page 6 of 7

southeastern bedroom of the 4985 residence. Based on my training and experience, | 7

know subjects will use multiple cellular phones to conduct illegal narcotic transactions.

7. FCSO personnel discovered the following:set-up at the 4985 residence: the living

1

room/kitchen contained sixteen fluorescent grow lights suspended from the ceiling, _ The

fluorescent grow lights were connected with an eight-inch air duct tubing that terminated
at the 110 volt filtration system. ‘In addition, there were sixteen ballast in the room and

five fans. The garage contained eight fluorescerit ‘grow lights suspended from, the ceiling.

The fluorescent grow lights were connected with an eight-inch air duct tubing that

terminated at the 1 10 volt charcoal filtration system. In addition, there were eight ballast

-in the room and four fans. The southwest bedroom contained eight fluorescent grow -
lights suspended from the ceiling. The fluorescent grow lights were connected with an
eight- inch air duct tubing that terminated at th the 110 volt charcoal filtration system. In

addition, there were eight ballast i in the room and four vans. The northern most room

contained eight fluorescent grow lights suspended from the ceiling. The fluorescent grow
lights were connected with an eight-inch air duct tubing that terminated at the 110 volt |
charcoal filtration system. In addition, there were eight ballast in the room and four fans.

Based on my training, experience, and amount of equipment located at the 4985 residence,

I believe the marijuana was being grown to sell for illicit commercial purposes and sale.

8. FCSO detectives arrested YUNQUAN for HS1 1358(a) cultivation of marijuana and -

HS11359 (a) possession of marijuana for. sales. YUNQUAN was booked at the Fresno
- County Jail on the aforementioned charges. With the exception of the two-pound sample
and the five random representative samples taken as evidence all of the remaining

marijuana was photographed, eradicated, and destroyed,

9. Based on the information in this affidavit, I believe there is probable cause > that Ji iang

YUNQUAN did knowingly and intentionally manufacture 1,000 and more marijuana
plants, ini violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

. pe ae

/ Co _

 

 

 
 

CO WN A mH hk RB ' WN:

ye = SEF OF aeSelllUlUraS|lllllUDS|lllUmlDaeSlllDESlll DS
olUcCmlmlC COMOUlNCNO ON CS

21
22

23

24
25
26
27

28.

 

 

Case 1:20-cr-00057-NONE-SKO Document 1 Filed 02/14/20 Page 7 of 7

I declare under penalty of perjury that the foregoing is true and correct to the best of |

my knowledge.

Subscribed to and Sworn before me

On this 1y # day of February, 2020

   

Honorable Sheila K. Obérto
United States Magistrate Judge

 

Daniel Murray, Special Agent

' United States Drug Enforcement Administration

\

Reviewed and approved as to form on this 13th>

day of February 2020:

/s/ Justin J. Gilio_
Justin J. Gilio . .
Assistant United States Attorney. -

  

 
